J-A28006-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: S.S., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: S.S., A MINOR                   :
                                               :
                                               :
                                               :
                                               :   No. 408 MDA 2021

         Appeal from the Dispositional Order Entered February 17, 2021
    In the Court of Common Pleas of York County Juvenile Division at No(s):
                           CP-67-JV-0000398-2020


BEFORE:      LAZARUS, J., NICHOLS, J., and STEVENS, P.J.E.*

MEMORANDUM BY LAZARUS, J.:                         FILED: FEBRUARY 15, 2022

        S.S., a minor, appeals1 from the dispositional order, entered in the Court

of Common Pleas of York County, adjudicating him delinquent on one count




____________________________________________


*   Former Justice specially assigned to the Superior Court.

1 S.S. purports to appeal from the order denying his post-dispositional motion.
However, “[i]n a criminal action, [an] appeal properly lies from the judgment
of sentence made final by the denial of post-sentence motions.” See In the
Interest of J.D., 798 A.2d 210, 211 n.1 (Pa. Super. 2002) (in juvenile
matters appealable order is dispositional order, which is equivalent of
judgment of sentence in criminal matters); see also Commonwealth v.
Shamberger, 788 A.2d 408, 410 n.2 (Pa. Super. 2001) (en banc) (“In a
criminal action, [an] appeal properly lies from the judgment of sentence made
final by the denial of post-sentence motions.”).
J-A28006-21


each of involuntary deviate sexual intercourse (IDSI)2 and indecent assault.3

Upon review, we affirm.

        K.H., the victim, lived with her Mother, sister, stepfather, and two

stepsiblings, one of whom was S.S.4 While they lived together, K.H. and S.S.

would play in S.S.’s room. During some of these playtimes, S.S. would make

K.H. touch her mouth to his penis. These “touchings” were always skin-to-

skin contact, but K.H. could not recall whether S.S. had clothing on during the

events. See N.T. Denial Hearing, 8/14/20, at 31.5 Sometimes, S.S. would

insert his penis inside of K.H.’s anus.          When K.H. tried to leave these

encounters, S.S. would grab her arm and prevent her from exiting the room.

These events occurred until K.H. and her Mother moved to a new home in

February 2017, in York county.

        After moving, K.H. adamantly refused to attend any outings with her

stepsiblings. K.H. became more reclusive and preferred to be alone in her

bedroom. In September 2018, K.H. and her mother saw a teenage girl who

was visibly pregnant.       The next day, K.H. asked her mother how girls get



____________________________________________


2   18 Pa.C.S.A. § 3123(b).

3   18 Pa.C.S.A. § 3126(a)(7).

4These offenses took place between 2014 and 2017. During this time, K.H.
aged from 4 years old to 7, and S.S. aged from 11 years old to 14.

5 We note that this hearing is referred to as a “denial hearing” throughout
the record by the trial court and parties. However,

                                           -2-
J-A28006-21


pregnant. Mother, after some discussion, explained how pregnancy occurs.

The next day, K.H. told her mother that K.H. thought she was pregnant. K.H.

told her mother about the above-described events with S.S. K.H. then told

her stepfather as well.

        The York County Child Advocacy Center (CAC) conducted two forensic

interviews of K.H. in October 2018 and October 2019. At the first interview,

K.H. indicated that she was not prepared to speak with the interviewers, and

the interview ended. However, at the second interview, K.H., who was nine

years old at the time, spoke with Kimberly Hine, a forensic interviewer with

CAC. During the interview, Hine conducted a “truth/lie” process to determine

whether K.H. could understand and speak the truth, which K.H. successfully

completed.6

        On May 4, 2020, S.S. was charged with the above-mentioned offenses,

and, on August 14, 2020, the trial court conducted a denial hearing.          On

September 1, 2020, S.S. filed a motion for post-adjudicatory relief, in which

he argued that the Commonwealth violated Brady7 by failing to disclose

Mother’s 25-year-old summary retail theft conviction prior to trial.         The



____________________________________________


6 Ultimately, Hine was qualified as an expert at the denial hearing, and her
report was entered into evidence. N.T. Denial Hearing, 8/14/20, at 14, 18.
S.S. did not object to Hine’s qualifications nor to the admittance of her report.
Id.

7   Brady v. Maryland, 373 U.S. 83 (1963).


                                           -3-
J-A28006-21


Commonwealth filed a response, and, on October 13, 2020, the trial court

conducted a hearing on S.S.’s motion. On October 15, 2020, the court filed

an order denying S.S.’s motion.

       On February 12, 2021,8 the court conducted a dispositional hearing via

Zoom, after which the court entered its dispositional order, which adjudicated

S.S. delinquent, provided that he would be placed on probation, and detailed

a list of fines, costs, and restitution he was ordered to pay. Subsequently,

S.S. filed a timely post-dispositional motion, in which he argued that the

Commonwealth had failed to present sufficient evidence for his convictions,

that K.H. was not competent to testify, and that the adjudication was against

the weight of the evidence. On March 15, 2021, the trial court denied S.S.’s

motion.

       S.S. filed a timely notice of appeal and a court-ordered Pa.R.A.P.

1925(b) concise statement of errors complained of on appeal. On appeal, S.S.

raises the following issues for our review:

       [1.] Did the [t]rial [c]ourt err when it denied [S.S.]’s request for
       a new trial when [S.S.] was deprived [of] a fair adjudication
       hearing and prejudiced by not having [Mother]’s crimen falsi
       conviction and with enough notice prior to trial for [S.S.] to notify
       the Commonwealth of his intent to use the conviction pursuant to
       Pa.R.E. 609(b)(2)?

       [2.] Did the [t]rial [c]ourt err when it denied [S.S.]’s request for
       a new trial when [S.S.] was not afforded due process and deprived
       [of] a fair adjudication hearing as a result of the Commonwealth’s
____________________________________________


8 The court’s dispositional order was not filed with the clerk of courts until
February 17, 2021.

                                           -4-
J-A28006-21


     failure to turn over Brady material because the Commonwealth
     was aware that the complainant made statements during one or
     more interviews prior to trial that [S.S.] performed oral sex on the
     complainant and failed to provide those statements to [S.S.],
     which resulted in the inability of [S.S.] to present a complete
     defense as a result of the Commonwealth’s violation of mandatory
     disclosure rules and the evidence was material to guilt and
     punishment?

     [3.] Did the [t]rial [c]ourt err when it sustained the
     Commonwealth’s objection to [S.S.]’s attempt to call an identified
     character witness for the relevant character traits of [S.S.]’s
     reputation[,] who was available and willing to testify on [S.S.]’s
     behalf?

     [4.] Did the [t]rial [c]ourt err when it considered the unsworn
     testimony of the complainant and only fact witness presented by
     the Commonwealth and thereafter accepted [the complainant’s]
     inadmissible testimony in support of the findings made by the
     [t]rial court that [S.S.] committed the acts of IDSI and [indecent
     assault]?

     [5.] Did the [t]rial [c]ourt err when it failed to make a searching
     judicial inquiry as to mental capacity and competency of the
     complainant, who was ten (10) years of age and testifying about
     an incident that occurred no less than three (3) years and nine (9)
     months prior, and thereafter accepted her inadmissible testimony
     in support of the findings made by the [t]rial [c]ourt finding [that
     S.S.] committed the acts of IDSI and [indecent assault]?

     [6.] Did the [t]rial [c]ourt err when it denied [S.S.]’s request for
     a new trial challenging the weight of the evidence because the
     evidence presented was so tenuous, vague, and uncertain that the
     adjudication of delinquency shocked the conscience when,
     notwithstanding all the facts, certain facts are so clearly of greater
     weight that to ignore them or to give them equal weight with all
     the facts denies justice?

     [7.] Did the [t]rial [c]ourt err when it found that the delinquent
     acts of IDSI and [indecent assault] were supported by sufficient
     evidence that [S.S.] committed the act of putting his penis in the
     complainant’s mouth and the act of putting his penis on the
     complainant’s butt beyond a reasonable doubt when there was no
     testimony or competent evidence that [S.S.]’s penis penetrated

                                     -5-
J-A28006-21


       the complainant’s mouth or that [S.S.]’s penis touched the
       complainant’s butt for the purpose of arousing sexual desire of
       [S.S.] and/or complainant?

Brief for Appellant, at 1-2.9

       In S.S.’s first claim, S.S. contends that he was deprived of a fair trial

because the Commonwealth failed to provide him with sufficient notice of

Mother’s prior crimen falsi conviction. Brief for Appellant at 5-7. S.S. argues

that the Commonwealth only gave him with 24-hours’ notice of Mother’s prior

conviction, which did not provide S.S. with enough time to serve the

Commonwealth with the mandatory prior notice of his intent to use Mother’s

prior conviction for impeachment purposes. Id. at 6.

       “Admission of evidence is within the sound discretion of the trial court

and will be reversed only upon a showing that the trial court clearly abused



____________________________________________


9 Preliminarily, we observe that the Commonwealth has objected to S.S.’s brief
as deficient for failure to include a statement of the factual history of this
appeal, and for raising an “extraordinary” number of claims.                See
Commonwealth’s Brief at 24-27. We disagree. As discussed infra, not all of
S.S.’s claims are waived for deficient briefing. Rather, we conclude that
almost all of his waived claims are waived for failure to properly preserve
those claims before the trial court. While the absence of a statement of factual
history is a hindrance, it does not, on its own, wholly preclude appellate
review. See Commonwealth v. Miller, 721 A.2d 1121, 1124 (Pa. Super.
1998) (“The lack of factual background and citation to the record, coupled
with the anemic state of the argument portion of [a]ppellant’s brief, represent
serious deviations from the briefing requirements of the Rules of Appellate
procedure.”). Furthermore, seven claims is not an extraordinary number of
claims to raise on appeal. Cf. Estate of Lakatosh, 656 A.2d 1378, 1379-80
(Pa. Super. 1995) (appellant’s 31 issues constituted “extraordinary” number
of claims, but this Court declined to quash on this basis). Accordingly, we
decline to quash S.S.’s appeal.

                                           -6-
J-A28006-21


its discretion.”   Commonwealth v. Drumheller, 808 A.2d 893, 904 (Pa.

2002). “An abuse of discretion is not merely an error of judgment, but is

rather the overriding or misapplication of the law, or the exercise of judgment

that is manifestly unreasonable, or the result of bias, prejudice, ill-will[,] or

partiality, as shown by the evidence of record.” Commonwealth v. Harris,

884 A.2d 920, 924 (Pa. Super. 2005).

      Relevance     is   the   threshold    for   admissibility   of   evidence.

Commonwealth v. Cook, 952 A.2d 594, 612 (Pa. 2008). Pursuant to Pa.R.E.

401, evidence is relevant if “(a) it has the tendency to make a fact more or

less probable than it would be without the evidence; and (b) the fact is of

consequence in determining the action.” Pa.R.E. 401. “Evidence is relevant

if it logically tends to establish a material fact in the case, tends to make a

fact at issue more or less probable or supports a reasonable inference or

presumption regarding a material fact.” Drumheller, 808 A.2d at 904. “All

relevant evidence is admissible, except as otherwise provided by law.

Evidence that is not relevant is not admissible.” Pa.R.E. 402. “The court may

exclude relevant evidence if its probative value is outweighed by a danger of

one or more of the following:        unfair prejudice, confusing the issues,

misleading the jury, undue delay, wasting time, or needlessly presenting

cumulative evidence.” Pa.R.E. 403.

      Pa.R.E. 609 provides as follows:

      (a) In General. For the purpose of attacking the credibility of
      any witness, evidence that the witness has been convicted of a

                                      -7-
J-A28006-21


       crime, whether by verdict or by plea of guilty or nolo contendere,
       must be admitted if it involved dishonesty or a false statement.

       (b) Limit on Using the Evidence After 10 Years. This
       subdivision (b) applies if more than 10 years have passed since
       the witness’s conviction or release from confinement for it,
       whichever is later. Evidence of the conviction is admissible only
       if:

          (1) its probative value substantially outweighs its prejudicial
          effect; and

          (2) the proponent gives an adverse party reasonable written
          notice of the intent to use it so that the party has a fair
          opportunity to contest its use.

Pa.R.E. 609 (a)-(b).

       When making this determination, the court must determine “the degree

to which the commission of the prior offense reflects upon the veracity of the

[witness],” the age and circumstances of the witness, the need for the

evidence to make the case, and any alternative means of attacking the

witness’s credibility.     Commonwealth v. Palo, 24 A.3d 1050, 1057 (Pa.

Super. 2011)

       Instantly, K.H.’s mother was convicted of summary retail theft 10 25

years prior to the instant appeal. See Order, 10/15/20, at 2. On October 13,

2020, the trial court conducted a hearing on whether the Commonwealth had

failed to promptly disclose Mother’s prior conviction, and on October 15, 2020,



____________________________________________


10 Summary retail theft is categorized as a crimen falsi offense for purposes
of Rule 609 impeachment. See Commonwealth v. Howard, 823 A.2d 911,
913 (Pa. Super. 2003).

                                           -8-
J-A28006-21


it issued an order in which it concluded that Mother’s prior conviction would

not have been admissible. See id. at 1-7. The trial court’s order states:

       The primary witness for the Commonwealth, outside of the victim,
       was the victim’s mother. The victim’s mother has a summary
       conviction for retail theft . . . [which] was committed while the
       victim’s mother was a juvenile[. The conviction] was 25 years old
       as of the date of the denial hearing. [The] Commonwealth
       provided 24 hours’ notice of the [mother’s] criminal record.
       [S.S.’s] counsel complained that the notice was insufficient.

       It should first be noted that this issue was not raised during the
       denial hearing. In any case, the conviction was for a matter that
       was so remote in time as to be of no consequence. The [c]ourt
       found that the victim’s testimony as to two sexual acts
       perpetrated upon her by [S.S. was] credible. Cross-examination
       of the victim’s mother as to the retail theft would have made no
       ultimate difference in the [c]ourt’s findings.

See id. at 2-3. The trial court then concluded that the probative value was of

“no consequence.” Id.

       Our review of the record reveals that S.S. did not attempt to admit

evidence of Mother’s summary retail theft conviction until after the trial.11 As

highlighted above, the trial court reviewed the parties’ respective motions

regarding this claim, took evidence and exhibits, and concluded that Mother’s

25-year-old conviction had no probative value and would not have changed

its conclusion regarding S.S.’s culpability.     See Order, 10/15/20, at 1-4.




____________________________________________


11 S.S. claims that he did not receive notice of the conviction, but concedes
in his argument that the Commonwealth provided notice of Mother’s
conviction. See Brief for Appellant, at 6.

                                           -9-
J-A28006-21


Based upon the foregoing, we discern no abuse of discretion on behalf of the

trial court in denying S.S.’s motion. See Drumheller, supra; Harris, supra.

      In S.S.’s second claim, he contends that he was deprived of a fair trial

because the Commonwealth violated Brady when it did not provide S.S. with

evidence favorable to his defense. Brief for Appellant at 7-8. In particular,

S.S. asserts that, in her CAC interviews, K.H. had stated S.S. performed oral

sex on her. Id. S.S. argues that this statement was not contained in any

discovery and could not have been obtained through the exercise of due

diligence, because it was made during an interview between K.H. and agents

of the Commonwealth. Id. S.S. claims that he suffered prejudice from this

non-disclosure, because K.H.’s credibility was of the utmost importance in this

case, and knowledge of this statement would have changed his approach in

cross-examining K.H. and Mother. Id. at 8.

      Our Supreme Court has explained that

      in order to establish a Brady violation, a defendant must show
      that: (1) the evidence was suppressed by the state, either willfully
      or inadvertently; (2) the evidence was favorable to the defendant
      either because it was exculpatory or because it could have been
      used for impeachment; and (3) the evidence was material in that
      its omission resulted in prejudice to the defendant. However, the
      mere possibility that an item of undisclosed information might
      have helped the defense, or might have affected the outcome of
      the trial, does not establish materiality in the constitutional sense.
      Rather, evidence is material only if there is a reasonable
      probability that, had the evidence been disclosed to the defense,
      the result of the proceeding would have been different. A
      reasonable probability is a probability sufficient to undermine
      confident in the outcome.




                                     - 10 -
J-A28006-21


Commonwealth v. Williams, 168 A.3d 97, 109 (Pa. 2017) (citations,

quotation marks, and brackets omitted).

      Preliminarily, we disagree that this statement was favorable to S.S.’s

defense. Indeed, this statement goes directly against S.S.’s interests and his

defense at trial, because it details a third sexual offense allegedly perpetrated

by S.S. against K.H.     Moreover, S.S. provided no discussion as to how

knowledge of this statement would have “changed” his cross-examination

approach in any way, let alone how it would have impacted K.H.’s credibility.

Thus, S.S. has failed to demonstrate how the evidence was favorable to him,

and what prejudice he suffered.     See Williams, supra.       Accordingly, this

claim lacks merit.

      In S.S.’s third claim, he contends that the trial court erred in sustaining

the Commonwealth’s objection to S.S.’s character witness. Brief for Appellant,

at 8-10. S.S. asserts that, at trial, he had a character witness ready to testify

to his traits of peacefulness, nonviolence, and chastity. Id. at 9. S.S. argues

that the Commonwealth improperly objected that S.S. had not provided notice

of this witness. Id. S.S.’s asserts that the trial court erred in sustaining the

Commonwealth’s objection, because he is not required to provide notice to

the Commonwealth under Pa.R.E. 404. Brief for Appellant, at 8-10.

      Preliminarily, we observe that S.S. has failed to preserve this claim

before the trial court and, thus, has waived it for our review. Our review of

the record reveals that S.S. attempted to introduce a character witness, and


                                     - 11 -
J-A28006-21


the Commonwealth objected. N.T. Denial Hearing, 8/14/20, at 114. The trial

court sustained the Commonwealth’s objection. Id. Immediately afterwards,

the following exchange occurred:

      The Court: . . . I’m not going to allow the witness. Yeah. I don’t
      see that his testimony adds to the fact if [S.S.] – I think we can
      agree [S.S.] does not have a juvenile delinquency.

                                   *     *      *

      The Court: So[,] I would accept [that S.S.] has no juvenile
      delinquency background, has no history of juvenile delinquency
      with the system. The [c]ourt will accept that as a matter of fact
      that that’s the case.

      [Defense Counsel]: That’s fair

Id. at 115.

      Pennsylvania Rule of Evidence 103 provides, in relevant part, as follows:

      (a) Preserving a Claim of Error. A party may claim error in a
      ruling to admit or exclude evidence only:

         (1) if the ruling admits evidence, a party, on the record:

              (A) makes a timely objection, motion to strike, or motion in
              limine; and

              (B) states the specific ground, unless it was apparent from
              the context

      (b) Not Needing to Renew an Objection or Offer of Proof.
      Once the court rules definitively on the record—either before or at
      trial—a party need not renew an objection or offer of proof to
      preserve a claim of error for appeal.

Pa.R.E. 103 (a)-(b). Additionally, Pa.R.A.P. 302 provides that “[i]ssues not

raised in the lower court are waived and cannot be raised for the first time on

appeal.” Pa.R.A.P. 302(a). “The absence of a contemporaneous objection

                                       - 12 -
J-A28006-21


below constitutes a waiver” of the claim on appeal.         Commonwealth v.

Powell, 956 A.2d 406, 423 (Pa. 2008).

       Based upon the foregoing, we conclude that S.S. has waived this claim

for our review. While S.S. initially sought to introduce the character witness,

the Commonwealth objected, and the trial court sustained that objection. N.T.

Denial Hearing, 8/14/20, at 112-15. The court then placed its rationale on

the record and S.S. did not voice any objections to the court’s ruling. Rather,

S.S. acquiesced to and accepted the court’s ruling as “fair.”        Id. at 115.

Accordingly, S.S. has waived this claim.12 See Pa.R.E. 103; Pa.R.A.P. 302(a).

       We will address S.S.’s fourth and fifth claims together, as he does so in

his brief.   In his fourth claim, S.S. asserts that the trial court erred by

accepting K.H.’s testimony without swearing her in. Brief for Appellant, at 10.

In his fifth claim, S.S. contends that the trial court erred by failing to inquire

as to K.H.’s mental capacity and competency, where K.H. was 10 years old at

the time of the trial. Id. at 10-12. In support of this claim, S.S. contends




____________________________________________


12 Furthermore, we observe that S.S. does not assert, nor demonstrate, how
the trial court’s ruling prejudiced him. See Brief for Appellant, at 8-10.
Rather, he generally asserts that good character evidence is always
admissible, and baldly claims that the trial court erred in preventing his
character witness from testifying. See id. at 9-10. This too, is grounds for
waiver. See Commonwealth v. Johnson, 985 A.2d 915, 924 (Pa. 2009)
(“[W]here an appellate brief fails to provide any discussion of a claim with
citation to relevant authority[,] or fails to develop the issue in any other
meaningful fashion capable of review, that claim is waived.”).

                                          - 13 -
J-A28006-21


that K.H.’s alleged incompetency is evidenced by her inconsistent statements

at his trial. Id.

      A party who challenges the competency of a minor witness must prove

by clear and convincing evidence that the witness lacks “the minimal capacity

. . . (1) to communicate, (2) to observe an event and accurately recall that

observation, and (3) to understand the necessity to speak the truth.”

Commonwealth v. Delbridge, 855 A.2d 27, 40 (Pa. 2003).               Generally,

“[c]ompetency of a witness is presumed, and the burden falls on the objecting

party to demonstrate incompetency.” Commonwealth v. D.J.A., 800 A.2d

965, 969 (Pa. Super. 2002). “A competency hearing is not concerned with

credibility.   Credibility involves an assessment of whether or not what the

witness says is true; this is a question for the fact finder.” Delbridge, 855

A.2d at 40 (citation omitted). Additionally, “[a]n allegation that the witness’s

memory of the event has been tainted raises a red flag regarding competency,

not credibility.” Id. (emphasis added). Thus, it must be demonstrated that

a witness’s memory has been affected so that her recall of events may not be

dependable. Id.

      Preliminarily, we observe that both of these claims are waived for failure

to preserve them before the trial court. With regard to K.H.’s competency,

the record reflects that S.S. made no objection throughout the trial, and had

an extensive opportunity to cross-examine K.H.          See Pa.R.A.P. 302(a)

(“Issues not raised in the trial court are waived and cannot be raised for the


                                     - 14 -
J-A28006-21


first time on appeal.”); Commonwealth v. Williams, 900 A.2d 906, 909 (Pa.

Super. 2006) (“including an issue in a [Rule 1925(b) c]oncise [s]tatement

does not revive issues that were waived in earlier proceedings”).

      With regard to his claim that K.H. was not sworn in at trial, S.S.’s brief

is entirely deficient in establishing this claim. See Johnson, 985 A.2d at 924

(“[W]here an appellate brief fails to provide any discussion of a claim with

citation to relevant authority[,] or fails to develop the issue in any other

meaningful fashion capable of review, that claim is waived”). “It is not the

role of this Court to formulate [an a]ppellant’s arguments for him.” Id. at

925. Additionally, the record is devoid of any timely objection regarding an

alleged failure to swear in K.H.         See Pa.R.E. 103(a); Pa.R.A.P. 302(a).

Moreover, S.S. has not cited any authority that would render K.H.’s testimony

incompetent due to the alleged failure to swear in K.H. See Johnson, supra;

Pa.R.A.P. 2119(a) (requiring “discussion and citation of authorities as are

deemed pertinent”). Accordingly, both of these claims are waived.

      Nevertheless, even if S.S. had not waived his challenge to K.H.’s

competency, we would conclude that it lacks merit. Initially, S.S.’s argument

hinges on perceived inconsistences in K.H.’s testimony, which is not

persuasive     and   mischaracterizes    our     competency   analysis.    Indeed,

inconsistencies in a witness’s statements generally go to the witness’s

credibility,   not   the   witness’s   competency.     See    Delbridge,   supra.

Additionally, S.S. has not alleged that any taint occurred, nor has he


                                        - 15 -
J-A28006-21


demonstrated that K.H.’s testimony or memory was tainted. Moreover, we

observe that the trial court highlighted its consistent and repeated findings of

K.H.’s competency and credibility in its opinion.      See Trial Court Opinion,

5/5/21, at 9-10, 12 (trial court highlighting previous orders and on-the-record

findings of K.H.’s competency and credibility). Accordingly, even if S.S. had

not waived this claim, we would conclude that it lacks merit.

      In S.S.’s sixth claim, he contends that the verdict was against the weight

of the evidence. Brief for Appellant, at 12-14. In particular, S.S. contends

that the trial court found K.H. to be lacking in credibility and, therefore,

improperly considered K.H.’s testimony in rendering its verdict. Id. at 13-14.

S.S. argues that the trial court “cherry-picked” the testimony it chose to

believe from K.H. Id. at 14.

      Our standard of review related to a challenge to the verdict as against

the weight of the evidence is well settled.

      The weight of the evidence is exclusively for the finder of fact[,]
      who is free to believe all, part, or none of the evidence and to
      determine the credibility of witnesses. An appellate court cannot
      substitute its judgment for that of the finder of fact. Thus, we
      may only reverse the . . . verdict if it is so contrary to the evidence
      as to shock one’s sense of justice.

Commonwealth v. Small, 741 A.2d 666, 672-73 (Pa. 1999). Additionally,

where the trial court has ruled on the weight claim, an appellate court’s role

is not to consider the underlying question of whether the verdict is against the

weight of the evidence; rather, our appellate review is limited to whether the




                                      - 16 -
J-A28006-21


trial   court    abused   its   discretion   in   ruling   on   the   weight   claim.

Commonwealth v. Champney, 832 A.2d 403, 408 (Pa. 2003).

        The trial court addressed S.S.’s weight claim as follows:

        Having carefully considered both the testimony presented to the
        [c]ourt and the exhibits admitted into evidence at the denial
        hearing, the Court finds that [S.S.]’s adjudications are not against
        the weight of the evidence. As stated previously, the [c]ourt
        concluded that [K.H.] was able to supply credible and sufficient
        detail. . . . In particular, [K.H.]’s testimony was credible as to at
        least one incident of [S.S.] inserting his penis into her mouth and
        rubbing his penis against her naked buttocks.

        While there was no physical evidence presented in this case as to
        the delinquent acts committed by [S.S.], there does not need to
        be such evidence. . . . [T]he [c]ourt does not find that the
        adjudications of [S.S.] are so contrary to the evidence as to shock
        one’s sense of justice.

Trial Court Opinion, 5/5/21, at 12-13 (citations omitted).

        Our review of the record confirms that the trial court did not abuse its

discretion when it concluded that the verdict was not against the weight of the

evidence.       See Champney, supra.         Moreover, this Court will not reweigh

evidence. See id.; see also Commonwealth v. Koch, 39 A.3d 996, 1001

(Pa. Super. 2011) (reiterating it is not position of this Court to “reweigh the

evidence or substitute our own judgment for that of the factfinder”).

Additionally, as we highlighted above, the trial court repeatedly found K.H. to

be credible, despite S.S.’s bald assertion to the contrary.           See Trial Court




                                        - 17 -
J-A28006-21


Opinion, 5/5/21, at 9-10, 12. Discerning no abuse of discretion, this claim

fails.13

       In S.S.’s seventh claim, he contends that the trial court erred in

concluding that the Commonwealth had presented sufficient evidence of IDSI

and indecent assault.       Brief for Appellant, at 14-17.    S.S. asserts that, as

argued in his fifth claim, K.H. was not competent to testify and, thus, the trial

court erred in relying on her testimony.           Id. at 15-16.   Additionally, S.S.

argues that the inconsistencies in K.H.’s testimony made it unreliable and

incapable of supporting the facts underlying his convictions. Id. at 16-17.

       Our standard of review when reviewing a challenge to the sufficiency of

the evidence is as follows:

       [W]hether viewing all the evidence admitted at trial in the light
       most favorable to the verdict winner, there is sufficient evidence
       to enable the fact-finder to find every element of the crime beyond
       a reasonable doubt. In applying [the above] test, we may not
       weigh the evidence and substitute our judgment for a fact-finder.
       In addition, we note that the facts and circumstances established
       by the Commonwealth need not preclude every possibility of
       innocence. Any doubts regarding a defendant’s guilt may be
       resolved by the fact-finder unless the evidence is so weak and
       inconclusive that as a matter of law no probability of fact may be
       drawn from the combined circumstances. The Commonwealth
       may sustain its burden of proving every element of the crime
       beyond a reasonable doubt by means of wholly circumstantial
       evidence. Moreover, in applying the above test, the entire record
       must be evaluated and all evidence received must be considered.
       Finally, the [trier] of fact[,] while passing upon the credibility of
____________________________________________


13 To the extent that S.S. claims, again, that the trial court relied on
incompetent or unsworn testimony, as we discussed above, he has waived
these challenges by failing to preserve them in a timely and contemporaneous
objection at trial. See Williams, supra.

                                          - 18 -
J-A28006-21


       witnesses and the weight of the evidence produced, is free to
       believe all, part or none of the evidence.

Commonwealth v. Smith, 97 A.3d 782, 790 (Pa. Super. 2014) (citation

omitted).

       At the outset we note that S.S. has made no specific challenges to either

crime, or, more importantly, to any of the elements of either crime of which

he was convicted. Indeed, both his Rule 1925(b) concise statement and his

appellate    brief   are   devoid     of   these    required   specifications.   See

Commonwealth v. Gibbs, 981 A.2d 274, 281 (Pa. Super. 2009) (defendant

waived sufficiency claim by failing to specify which elements he was

challenging in concise statement and appellate brief, and by failing to cite to

legal authority other than general standard of review); see also Johnson,

supra (same). Additionally, we note that S.S.’s brief includes only a citation

to the standard of review.         Accordingly, S.S. has waived this claim.      See

Johnson, supra.14

       Order affirmed.




____________________________________________


14 Even if S.S. had not waived this claim, we would conclude that S.S.’s claim
lacks merit. S.S.’s entire sufficiency argument hinges on whether K.H. was
competent to testify, and that K.H.’s testimony was inconsistent. As discussed
above, S.S. has waived his challenge to K.H.’s competency. Additionally,
S.S.’s contention regarding K.H.’s credibility sounds in a challenge to the
weight of the evidence, which we have already addressed above. See Smith,
supra.

                                           - 19 -
J-A28006-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/15/2022




                          - 20 -